755 N.W.2d 570 (2008)
In re Petition for REINSTATEMENT OF Donald J. FRALEY, a Minnesota Attorney, Registration No. 31392.
No. A06-975.
Supreme Court of Minnesota.
September 9, 2008.

ORDER
By order filed on September 20, 2006, we reinstated Donald J. Fraley to the practice of law after an indefinite suspension with no right to petition for reinstatement for 90 days. In re Fraley, 721 N.W.2d 605, 606 (Minn.2006). Our order made Fraley's reinstatement expressly conditional upon his successful completion of the professional responsibility portion of the state bar examination. Id. On August 7, 2008, Fraley filed a motion asking the court to either accept his score of 84 as successful completion of the Multistate Professional Responsibility Examination (MPRE) or allow him an additional 6 months in which to obtain the passing score of 85.
Rule 18(e)(2), Rules on Lawyers Professional Responsibility (RLPR), provides that "[n]o lawyer ordered reinstated to the practice of law after having been suspended. . . shall be effectively reinstated until the lawyer shall have successfully completed such written examination as may be required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility." A scaled score of 85 or higher on the MPRE is required for admission to the bar. Rule 4.A.(5), Rules for Admission to the Bar.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the motion of Donald J. Fraley is denied. Fraley's conditional admission is revoked and he is indefinitely suspended, effective 10 days from the date of filing of this order. Fraley shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Fraley may apply for reinstatement under Rule 18(f), RLPR, by filing with the Clerk of Appellate Courts and the Director proof that he has received a score of 85 or higher on the professional responsibility portion of the state bar examination.
BY THE COURT:
  /s/ Alan C. Page
  Associate Justice
GILDEA, J., took no part in the consideration or decision of this case.